Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-9 are objected, because there are no transitional phrases, for example, “comprising”, “consisting essentially of” and “consisting of” in the claims. The transition phrases “comprising”, consisting essentially of” and “consisting of” define the scope of claim with respect to what unrecited additional components or steps, if any, are excluded from the scope of the claims (see MPEP § 2111.03).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
-- “a unit that displays time-series …”, in claim 4;
-- “a unit that associates the same objects … “, in claim 5;
-- “a unit that, after performing tracking of objects between the plural cameras, deletes an object …”, in claim 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  







The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over McLeish, (US-PGPUB 2009/0219391) in view of Lee et al, (US-PGPUB 2013/0274987)

In regards to claim 1, McLeish discloses a video analysis system for analyzing 
videos photographed by plural cameras, (see Fig. 10, display window 1010, “video analysis system”);
wherein plural time-series frame images imaged by the cameras are acquired, (see at least: Fig. 10, implicit by cameras A, B, C, D), first and second objects are detected on the basis of the plural frame images, (see at least: Par. 0012-0013, (a) detecting one or more objects in a first video frame; (b) detecting one or more objects in a second video frame);
 an in-camera-video tracking process of each object is performed on the basis of plural time-series images, (see at least: Fig. 4, and Par. 0075-0079, tracking first person and second person based on plurality time-series images 401, 402, 403, 404, and 405);
wherein in each frame image, a local relationship degree in frame images of the first and second objects is determined on the basis of the types of the first and second objects, (see at least: Fig. 4, and Par. 0083-0086, determines object relationships among the detected objects including split and merge, “local relationship”, based implicitly on the first and second objects being parent, child, or suitcase 416, “types of the first and second objects”);
wherein an in-camera-video inter-object relationship degree in the corresponding camera videos between the first and second objects is determined on the basis of tracking information of the first and second objects and the local relationship degree in the plural frame images photographed in time-series, (see at least: Fig. 4, and Par. 0083-0086, Par. 0083-0086, determining the object relationships among the detected objects including split and merge, “local relationship”, based on using reference frame 402 and next frame 403 in case of “splitting a single object detected in a previous frame”, and based on the reference frames 403 and next frame 404 in case of “merging the of two or more previously detected objects”, [i.e., the frames 402, 403, 404 implicit  the in-camera-video inter-object relationship degree]. See also, Par. 0168-0170, Fig. 10).
McLeish does not expressly disclose that the local relationship degree in frame 
images of the first and second objects is determined on the basis of a distance between objects in each frame image, wherein the first and second objects are linked to each other to be stored in a database together with the in-camera-video inter-object relationship degree. 
However, Lee et al discloses determining the local relationship degree in frame 
images of the first and second objects based on the distance between objects in each frame image, wherein the first and second objects are linked to each other to be stored in a database together with the in-camera-video inter-object relationship degree, (Par. 0016, the setting module 31 is configured to determine a minimum region in the sample of the target person image to include the whole target person, generate a minimum region sample according to the determined minimum region in the sample of the target person image, and the size of the target person minimum region can indicate the relationship of the distance between the luggage case 1 and the target person, [i.e., implicitly determining the local relationship degree in frame images of the first and second objects based on the distance between objects in each frame image]). Lee et al further discloses that the storage unit 20 further stores a number of three-dimensional (3D) models of target persons and a distance between the luggage case 1 and the target person, “storing in a database, the distance relationship linking the first and second objects”.  The 3D models of target persons may be created based on a number of images of target persons pre-collected by the camera 2, “the in-camera-video inter-object relationship degree”. That is the distance relationship linking the first and second objects, “the relationship linking the first and second objects”, is stored together with the in-camera-video inter-object relationship degree, “number of three-dimensional (3D) models of target persons”.
McLeish and Lee et al are combinable because they are both concerned with plurality of objects tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify McLeish, to determine the size of the target person minimum region, as though by Lee et al, in order to indicate the relationship of the distance between the luggage case and the target person, (Lee et al, Par. 0016).

In regards to claim 3, the combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses wherein tracking of the first and second objects is performed between the plural cameras, (McLeish, see at least: Fig. 10, cameras A, B, C, and D), and wherein an inter-object relationship degree between the cameras is determined on the basis of the in-camera-video inter-object relationship degree in the plural cameras to determine a comprehensive relationship degree between the objects, (McLeish, see at least: Fig. 10, and Par. 0168-0170, first camera view 1020 illustrates split relationships, and the second camera view 1030 illustrates merge relationships, and third camera view 1040 illustrates a relationship using borders around objects, and fourth camera view 1050 illustrates self-relationships using arrows, [i.e., the plurality of  first to fourth camera views, implicit the inter-object relationship degree between the cameras the in-camera-video inter-object relationship degree in the plural cameras to determine a comprehensive relationship degree between the objects in each camera view]).

In regards to claim 4, the combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses a unit that displays time-series changes between the plural cameras in the in-camera-video inter-object relationship degree by performing the tracking of the first and second objects between the plural cameras, (see at least: Fig. 10, and Par. 0167-0169, a graphical user interface 1000 for displaying object relationships transmitted to a receiver and displayed thereon, where a display window 1010 may display icons 1020 showing various cameras which can be viewed live in a display area 1060, [i.e., implicitly displaying time-series changes between the plural cameras in the in-camera-video inter-object relationship degree by performing the tracking of the first and second objects between the plural cameras]).

In regards to claim 7, the combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses wherein the first object is a person and the second object is baggage, (see at least: Par. 0039, person and suitcase), and wherein the presence or absence of a baggage possession is determined for each person trace by the in-camera-video tracking process, (see at least: Fig. 10, and Par. 0169-0170, presence of such borders, or their colors or other properties of those borders, can be used to indicate relationships between the objects, if the person 1042 dropped the bag 1041 this would be a split, and Similarly, when viewing pre-recorded footage, upcoming object mergers could be indicated via border colors which gradually become more similar as the merge nears in time, [i.e. determining the presence or absence of a baggage possession for each person trace]).

In regards to claim 8, the combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses wherein the first object is a person and the second object is baggage, (see at least: Par. 0039, person and suitcase), and wherein a relationship degree between the person and the baggage is determined on the basis of tracking results of the plural cameras by the in-camera-video tracking process, (see at least: Fig. 10, and Par. 0169-0170, split and merge correspond to the relationship degree between the person and the baggage)

In regards to claim 9, the combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses wherein the first object is a person and the second object is baggage, (see at least: Par. 0039, person and suitcase), and wherein the baggage relevant to the person is displayed while giving priority for each camera, (see at least: Fig. 10, and Par. 0167-0170, a graphical user interface 1000 displays an object relationships transmitted to a receiver and displayed thereon, implicitly while giving priority for each camera)

Regarding claim 10, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is rejected for at least similar rational.
The Examiner further acknowledged the following additional information: “a video analysis method for analyzing videos photographed by plural cameras”. However, McLeish discloses the “video analysis method for analyzing videos photographed by plural cameras”, (see at least: Abstract, and Par. 0009).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, and Lee et al, as applied to claim 1 above; and further in view of Koval et al, (US-Patent 10,997,459)
The combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
Furthermore, McLeish discloses wherein the in-camera-video inter-object relationship degree is an index indicating a possession, use, and grasp between a person and an object, (see at least: Par. 0039, “split” and “merge” relationships implicit the in-camera-video inter-object relationship degree indicating the possession, use, and grasp between a person and an object. See also, Par. 0170).
The combine teaching McLeish, and Lee et al as whole does not expressly disclose an index relationship degree.
However, Koval et al discloses index relationship degree between the person and suitcase, (see at least: col. 1, line 63 through col. 2, line 6, identifying for each frame of an input video, a global feature and one or more local features, where the local features may be clustered around respective cluster centers, and an index may be generated to map the relationships among the cluster centers, the binary signatures, the video frames, [i.e., the index implicitly maps the relationships among the cluster centers, “objects”]).
McLeish and Lee et al and Koval are combinable because they are all concerned with plurality of objects tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching McLeish and Lee et al, to generate an index to map the relationships among the cluster centers, as though by Koval, in order to perform a faster and more efficient video search, (Koval, col. 5, lines 37-39).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, and Lee et al, as applied to claim 1 above; and further in view of Zhou et al, (US-PGPUB 2021/0374971).
The combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
The combine teaching McLeish, and Lee et al as whole does not expressly disclose a unit that associates the same objects with the tracking interrupted with each other to be stored in a database in the in-camera-video tracking process.
Cho et al discloses associating the same objects with the tracking interrupted with each other to be stored in a database in the in-camera-video tracking process, (see at least: Par. 0046, the position relationship pair database may be obtained through the following method: performing, by the electronic device using a bipartite graph matching algorithm, position matching on objects detected in two hierarchically adjacent frames, to determine an association relationship between the objects detected in the two frames, and establishing a key point position relationship pair such as (Oi(t−1), Oj(t)), where Oi(t−1) is used for representing a key point position of the i.sup.th object detected in the (t−1).sup.th frame, Oj(t) is used for representing a key point position of the j.sup.th object detected in the t.sup.th frame, and the key point position relationship pair is used for representing that the two objects are the same object and use the same object ID, [i.e., associating the same objects with each other, using the same object ID, based on representing the two objects with the key point position relationship pair. That is, even the tracking is interrupted, the two objects with same ID can be associated]).
McLeish and Lee et al and Cho et al are combinable because they are all concerned with plurality of objects tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching McLeish and Lee et al, to use the key point position relationship pair, as though by Cho et al, in order to associating the same objects with each other, using the same object ID, even if the tracking is interrupted, (Cho et al, see at least: Par. 0046).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over McLeish, and Lee et al, as applied to claim 1 above; and further in view of Kanetake et al, (US-PGPUB 2014/0362193)
The combine teaching McLeish, and Lee et al as whole discloses the limitations of claim 1.
The combine teaching McLeish, and Lee et al as whole does not expressly disclose a unit that, after performing tracking of objects between the plural cameras, deletes an object determined by an operator as wrong detection; and a unit that, when the wrongly-detected object is deleted, deletes an object relevant to the deleted object in consideration of a spatiotemporal restriction.
Kanetake discloses deleting an object determined by an operator as wrong detection after performing tracking of objects between the plural cameras, (see at least: Figs. 1-2, and Par. 0055, the outputting unit 15 deletes the three-dimensional position determined as a wrong detection from the calculation result, for the moving object. Kanetake further discloses in Fig. 35, and Par. 0159, 0166, a variation example of the distance measuring apparatus 1 of Fig. 1, where using plurality of cameras, and deleting 3D position determined as wrong detection for the moving object).
McLeish and Lee et al and Cho et al are combinable because they are all concerned with the object(s) tracking. Therefore, it would have been obvious to a person of ordinary skill in the art, to modify the combine teaching McLeish and Lee et al, to use the object detecting unit 11, as though by Cho et al, in order to delete 3D position for the moving object when determining wrong detection.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670. The examiner can normally be reached 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                            06/15/2022